Citation Nr: 1048488	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  04-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
service-connected non-Hodgkin's lymphoma, to include the question 
of whether an increased disability evaluation is warranted for 
residuals of non-Hodgkin's lymphoma, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an initial disability evaluation in excess of 
70 percent for depression, secondary to service-connected non-
Hodgkin's lymphoma.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
namely major depressive disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to March 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and January 2004 rating decisions of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This matter was previously 
before the Board in April 2005 and November 2007 at which times 
it was remanded for additional procedural and evidentiary 
development.

The issue certified for appeal and as phrased in the January 2004 
Statement of the Case (SOC) was entitlement to an increased 
rating for the Veteran's service-connected condition.  However, 
the Veteran filed a notice of disagreement in response to the 
rating decision that reduced the disability rating for this 
condition, as indicated above.  See Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 279-80 (1992) (the issue on appeal is not whether 
the veteran is entitled to an increase, but whether the reduction 
in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991) ("[t]his is a rating reduction case, not a rating increase 
case.")  However, the Board does find that the veteran has also 
effectively argued he is entitled to a higher rating currently.  
Therefore, the issue on appeal has been recharacterized as shown 
above.

As is discussed in more detail below, the United States Court of 
Appeals for Veterans Claims (Court) held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record and that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 
Accordingly, as noted on the title page of this decision, the 
issue of entitlement to a TDIU due to service-connected 
disability, namely major depressive disorder, is being considered 
in the context of this appeal and was considered by the RO in the 
January 2004 rating decision.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's non-Hodgkin's lymphoma has been in remission since 1998 
with residual dysphonia manifested by hoarseness, but no evidence 
of thickening or nodules of the vocal cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.

2.  Since February 10, 2003, the effective date of the grant of 
service connection and assignment of a 70 percent evaluation, the 
Veteran's major depressive disorder has not been manifested by 
total occupational and social impairment.

3  Since February 10, 2003, the Veteran's service-connected major 
depressive disorder has rendered him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the restoration of the Veteran's 100 percent 
schedular rating for non-Hodgkin's lymphoma have not been met nor 
have the criteria for a higher than 10 percent rating been met 
for residuals of such disability.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.105, 3.44, 4.3, 4.7, 4.97, 4.118, 
Diagnostic Codes 6515, 7715 (2010).

2.  The criteria for an evaluation in excess of 70 percent for 
service-connected major depressive disorder from February 10, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2010).

3.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

Letters dated in September 2005 and November 2007 discussed the 
evidence necessary to support the claims on appeal.  The Veteran 
was asked to identify evidence showing that his service-connected 
non-Hodgkin's lymphoma and depression had increased in severity.  
He was told that VA would make reasonable efforts to help him 
obtain supportive evidence.  Also, these letters listed the 
evidence of record and told the Veteran how VA would assist him 
in obtaining additional relevant evidence.  In addition, these 
letters discussed the manner in which VA determines disability 
ratings and effective dates.

Thus, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA notices.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been associated with the claims 
file.  The appellant was afforded the opportunity to testify at a 
Board hearing, but declined such a hearing.  VA examinations have 
been carried out.  The Board finds that the examinations were 
adequate in that the examiners reviewed the record, interviewed 
the Veteran, and performed an appropriate physical examination 
with adequate findings.  In short, the Board finds that the 
examination reports are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim). 

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

II.  General Rating Provisions

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case as is this case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

III.  Non-Hodgkins Lymphoma

Facts

Private medical records from Reed E. Phillips, M.D., in 1994 show 
that the Veteran was diagnosed as having and treated for non-
Hodgkin's lymphoma.  According to these records, the Veteran's 
symptoms began in January of 1994 with a very severe flu-like 
illness followed by two to three months of "not feeling quite 
right" that included weight loss, lethargy and adenopathy.  He 
then began experiencing severe pains in his abdomen after eating 
which improved after changing his diet, but did not completely 
subside.  A biopsy of the lymph node, left axilla, and bone 
marrow in August 1994 revealed non-Hodgkin's lymphoma.  The 
Veteran was assessed in September 1994 as having poorly 
differentiated, nodular, non-Hodgkin's lymphoma, stage 4 and 
began "CVP" chemotherapy at that time.  He reported feeling 
"quite well" during his chemotherapy treatment which ended in 
March 1995.

In April 1995, the RO granted service connection for non-
Hodgkin's lymphoma and assigned a 100 percent evaluation 
effective November 22, 1994.

A September 2001 VA outpatient record from hematology shows that 
the Veteran had been disease free following a recurrent disease 
biopsy showing follicular small and large cell lymphoma with 
treatment for four weeks of rituximab.  The Veteran did not 
report at that time experiencing adenopathy, "f/c/s", 
"n/v/d/c/", genitourinary symptoms or skin rash.  His appetite 
and weight were noted to be stable.  Findings at that time were 
unremarkable and the Veteran was advised to return to the clinic 
in six months.  

A March 2002 VA outpatient record from the oncology clinic notes 
that the Veteran had had no significant problems with his 
treatment for non-Hodgkin's lymphoma and had complete resolution 
of his disease including a negative bone marrow examination 
following treatment in 1994, until 1998 when he was found to have 
a new lymph node in the left groin.  He underwent four weeks of 
rituximab at that time and was noted to be disease free ever 
since.  A CT scan performed the prior month was reviewed.  The 
Veteran was assessed at present as being disease free from his 
lymphoma.

A VA examination report in May 2002 notes that the Veteran had 
recurrent disease in 1996 or 1997 and was treated with short term 
chemotherapy.  He was also noted as having a repeat recurrence in 
1998 shown by biopsy at which time his chemotherapy treatment was 
changed to Rituximab for four weeks.  He was noted to be in 
remission ever since, but had been told by his oncologist that he 
could have a recurrence in the future.  A computed tomography 
(CT) scan of the thorax was reportedly performed a few months 
earlier and the Veteran was noted as being followed in the 
Oncology clinic every six months.  He denied any symptoms at that 
time, to include weight loss or palpable adenopathy.  He also 
denied any gastrointestinal symptoms.  Examination findings of 
the lymph revealed no axillary or inguinal adenopathy and a 
palpable and nontender buttock.  There was a question of a lipoma 
in the right buttock region.  The abdomen was soft and nontender 
without masses and good bowels.  Skin color was good.  The 
Veteran was diagnosed as having non-Hodgkin's lymphoma.  The 
examiner reported that a CT scan of the thorax, pelvis and 
abdomen was performed in February 2002 revealing a normal CT scan 
of the thorax and no enlarged lymph nodes.  Fatty infiltration 
was also noted.  

In June 2002, the RO informed the Veteran of its proposal to 
reduce the Veteran's current 100 percent evaluation for non-
Hodgkin's lymphoma to 0 percent due to evidence showing the 
absence of active disease or significantly disabling residuals.  

In September 2002, the Veteran was assessed by the VA oncology 
clinic as having low-grade lymphoma in complete clinical 
remission.  

In a September 2002 rating decision, the RO reduced the Veteran's 
evaluation for non-Hodgkin's lymphoma from 100 percent to 0 
percent, effective December 1, 2002.  In a January 2003 rating 
decision, the RO changed the effective date of the reduction to 
April 1, 2003.

The Veteran testified before a Decision Review Officer in 
February 2003 that his rating for non-Hodgkin's lymphoma should 
not be reduced because of the residuals he had from the condition 
including voice problems as well as bouts of depression and 
anxiety and having to live with the fear that the disease will 
come back one day.  He acknowledged that the condition has been 
in remission since 1998, but said he had a residual voice problem 
due to chemotherapy that he was not being treated for.  He denied 
experiencing weight loss, fatigue or anything secondary to his 
treatment for chemotherapy.  

The Veteran underwent a VA examination in May 2003 at which time 
the examiner noted that he was claiming dysphonia secondary to 
chemotherapy for non-Hodgkin's lymphoma.  He relayed the 
Veteran's report that he developed a hoarse voice after 
chemotherapy and that an Ear, Nose and Throat (ENT) doctor told 
him he had a vocal cord paralysis.  The hoarse voice reportedly 
did not change in quality, but the volume became smaller after 
speaking continuously for a prolonged period of time.  The 
Veteran was noted to walk four miles an hour, three times a week.  
He was also noted as not doing any housework or yard work and had 
no stairs.  He had no shortness of breath and no cough.  He still 
had some night sweats.  His weight was noted to have been stable 
and he had no recurrent fever.  Physical findings revealed a 
stenosis of the larynx.  The examiner noted that the Veteran's 
voice was audible and easy to understand throughout the 30 minute 
interview.  He diagnosed the Veteran as having dysphonia and said 
that an ENT opinion would be obtained as to the cause.  

Medical reports from VAMC West Palm Beach from September 2001 to 
March 2003 show that the Veteran had complaints with his voice 
and hoarseness.

In June 2003, the Veteran presented to a VA ENT clinic for a 
consult for dysphonia.  The report notes that the Veteran had 
been seen by an otolaryngologist and no pathology had been noted 
in the larynx.  The examiner examined the Veteran and stated that 
he had assured the Veteran that he did not see any pathology and 
recommended Mycelex troches and speech therapy, but the Veteran 
declined speech therapy.  

In January 2004, the RO increased the evaluation for the 
Veteran's non-Hodgkin's lymphoma to 10 percent, effective April 
1, 2003, due to the Veteran's dysphonia.  The 10 percent rating 
was assigned by analogy to laryngitis.  

At a VA oncology visit in October 2004, the Veteran reported no 
symptoms since his prior evaluation in January 2004.  He was 
noted to be clinically without evidence of progressive disease 
and a complete blood count at that time was unremarkable.  

VA examiners in May 2005 and September 2005 noted that the 
Veteran was last evaluated six months earlier and had had no 
major problems in the interim.  He was noted as not having 
fevers, chills, or sweats.  He also reported no bleeding, 
bruising, significant infections, chest pain, cough or shortness 
of breath.  He further reported no abdominal pain, nausea, 
vomiting or diarrhea.  His appetite was good and his weight was 
stable.  He reported no lymphadenopathy.  Examination of the 
extremities revealed no axillary or inguinal lymphadenopathy 
palpable.  Laboratory work was normal.  The Veteran was assessed 
as being more than five years since recurrence of mixed 
follicular small and large cell lymphoma and was found to be 
clinically without evidence of disease.  The complete blood count 
was noted to be unremarkable.  The status of the Veteran's 
disease at present was that it was in remission and that 
dysphonia was an associated complication.  The examiner noted 
that the Veteran had worked full time until 1999 and part time 
until 2003.  Regarding the effects of this disease on the 
Veteran's occupation, the Veteran was noted to be self conscious 
about his dysphonia.

Records from the Social Security Administration include an April 
2006 disability determination awarding the Veteran disability 
benefits effective in July 2004 for psychiatric disabilities.  

At VA hematology clinic visits in May 2006, November 2006 and May 
2007, the Veteran reported no symptoms since his prior 
evaluations.  The Veteran was noted to be without clinical 
evidence of progressive disease.  The Veteran's blood counts in 
May 2007 were noted to be in the normal range.  

In August 2008, the Veteran underwent a VA examination for his 
throat.  He reported having an abundance of mucus in his throat, 
occasionally; he was able to expectorate a big chunk or beige 
mucus.  He denied sore throat, swallowing difficulty of solids or 
liquids.  He also denied that the mucus interfered with 
swallowing. He said he occasionally sneezes and has no facial 
pain, headache or neck pain.  He also has no chest pains, 
breathing difficulty, cough or wheeze.  He reported that he had 
gained 10 pounds in the past year and walked 1 to 2 miles a day, 
12-20 miles a week.  He said he avoided being with people because 
there were times when the vocal hoarseness was worse and 
communication was exhausting.  A Nasolaryngoscopy was performed 
in September 2008 showing floppy vocal cords with good 
approximation of vocal cords with polypoid degeneration nasal and 
OP mucosa without lesion, mass or ulcerations.  A CT scan of the 
thorax with contrast was also performed revealing no axillary, 
mediastinal or hilar lymphadenopathy.  Examination findings were 
unremarkable.  The Veteran was assessed as having stable interval 
examination and no acute processes identified.  The examiner 
opined that the Veteran's chronic dysphonia was due to laryngeal 
muscle impairment which was as likely as not due to medication, 
vincritine, used in 1994.  

A VA speech-language pathologist noted in August 2008 that the 
Veteran's significant voice disorder affected functional 
communication abilities and impaired his quality of life.  She 
said he appeared to be a fair candidate for participation in 
vocal rehabilitation.

Also in August 2008 the Veteran underwent a VA ENT examination.  
The Veteran reported that his laryngitis began while undergoing 
chemotherapy in 1994 and that his hoarseness was no better or 
worse.  He also reported balls of mucous that he coughs up 
intermittently when his throat is dry.  He denied nasal or 
pharyngeal drainage, pain, difficulty in swallowing and history 
of GERD unless he eats something spicy.  He added that his voice 
strength waxed and waned at times and sometimes sounded like he 
was "gurgling".  He was assessed as having polypoid 
degeneration of the vocal cords possibly secondary to 
chemotherapy for non-Hodgkin's lymphoma in 1994.

A upper gastrointestinal series (UGI) was performed by VA in 
September 2008 revealing significant gastroesophageal reflux.

VA ENT follow up records in September 2008 and November 2008 
contain assessments of chronic laryngitis, polypoid degeneration 
of the vocal cords on direct visualization, UGI, and rule out 
reflux.  

VA primary care outpatient records in January 2009 and May 2009 
contain an impression that includes non-Hodgkin's lymphoma in 
remission, hoarseness secondary to chemotherapy, and (GERD) 
gastrointestinal reflux disease.  

On file is a July 2009 VA examination report noting that the 
Veteran had been disease free since undergoing treatment for non-
Hodgkin's lymphoma in 1998.  He also reported three attacks in 
the past month of severe abdominal pain located at the right 
upper quadrant with excessive vomiting then dry heaves.  The last 
two episodes were preceded by eating barbecue ribs.  The Veteran 
was also noted to have weight loss.  Other significant findings 
included chronic hoarseness of voice with a clear throat 
inspection.  The examiner noted that the Veteran retired in 2004 
due to depression.  He was diagnosed as having follicular small 
and large cell lymphoma, non-Hodgkin's lymphoma which was in 
remission.  The examiner added that there was no appreciable 
palpable lymphadenopathy.  

Pertinent Law and Discussion

Non-Hodgkin's lymphoma is evaluated under 38 C.F.R. § 4.117, 
Diagnostic Code 7715.  With active disease or during a treatment 
phase, a 100 percent evaluation is assigned.  Note:  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be determined 
by mandatory VA examination.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of § 3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, rate on residuals.

Regarding residual dysphonia, this has been rated as 10 percent 
disabling by analogy under 38 C.F.R. § 4.97, Diagnostic Code 
6516, for laryngitis.  Under this diagnostic code, a 10 percent 
rating is assigned if there is hoarseness with inflammation of 
cords or mucous membrane.  A 30 percent rating is assigned for 
hoarseness with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction of current compensation payments, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e) (2010). The beneficiary will be notified at his or her 
latest address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
should be continued at the present level.  Id.  The beneficiary 
will also be informed that he or she will have an opportunity for 
a predetermination hearing.  38 C.F.R. § 3.105(i) (2010).

If doubt remains after review and consideration of the record, 
then the rating in effect should be continued. See 38 C.F.R. § 
3.344(b). The veteran may not be required to prove by a 
preponderance of the evidence that he is entitled to the 
continuance of the rating in effect. Rather, to warrant reduction 
in rating, it must be shown that the preponderance of the 
evidence supports the reduction itself, and with application of 
the "benefit-of-the-doubt" doctrine under 38 U.S.C.A. § 5107(b) 
as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); 
see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

In the instant case, the Board notes that the RO complied with 
the procedural requirements of 38 C.F.R. § 3.105(e).  As 
previously stated, the Veteran was notified of the proposed 
reduction and was given an opportunity to submit additional 
evidence and testify at a hearing in support of his claim.  The 
reduction was made effective no sooner than permitted by current 
law and regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the final 
action expires").  38 C.F.R. § 3.105(e) (2010).  The Veteran has 
not asserted any non-compliance with these provisions.

Having concluded that the RO correctly followed the necessary 
procedures to reduce the Veteran's 100 percent disability rating, 
the Board next turns to whether, based on the medical evidence of 
record, it was proper to do so.

The Board first notes that because the Veteran's 100 percent 
disability rating had been in effect for at least five years at 
the time of the reduction, the provisions of 38 C.F.R. § 3.344 
(a) and (b) are applicable and have been satisfied in the instant 
case.  See 38 C.F.R. § 3.344(c).

After reviewing the complete evidence of record, the Board finds 
that the RO's decision to reduce the Veteran's disability 
evaluation for non-Hodgkin's lymphoma from 100 percent to 10 
percent, effective April 1, 2003, was proper.  The evidence 
clearly establishes that following the Veteran's initial 
diagnosis and chemotherapy treatment in 1994, and after a 
recurrence in 1998 followed by four weeks of chemotherapy, the 
Veteran's non-Hodgkin's lymphoma has been in remission without 
clinical evidence of progressive disease.  This is repeatedly 
documented in the Veteran's VA treatment and examination reports 
from 2001 to 2009, along with notations that the Veteran's blood 
count was unremarkable.  The Veteran does not contend otherwise.  
That is, while the evidence shows that the Veteran struggles with 
the fear that the cancer can return, he has not asserted that it 
actually has returned.  Indeed, the Veteran acknowledged at the 
Decision Review Officer hearing in February 2003 that his 
condition had been in remission since 1998, though he had a 
residual voice problem since undergoing chemotherapy.  

In short, the medical evidence shows that there has been no 
recurrence of non-Hodgkin's lymphoma since chemotherapy treatment 
in 1998; so a rating under Diagnostic Code 7715 for active 
disease or during a treatment phase does not apply and the 
disability must be rated on its residuals.

Regarding the Veteran's residual dysphonia, although some 
hoarseness and inflammation were found, there was no evidence of 
the criteria for a 30 percent rating, namely, thickening or 
nodules of the vocal cords, polyps, or submucous infiltration.  
These criteria are not noted on VA examinations reports in May 
2003 or August 2008 and they are not noted in VA outpatient 
records.  Rather, a June 2003 VA outpatient record notes that the 
Veteran had been seen by an otolaryngologist and no pathology had 
been noted in the larynx.  Moreover, findings from a 
nasolaryngoscopy performed in September 2008 revealed floppy 
vocal cords with good approximation of vocal cords with polypoid 
degeneration nasal and OP mucosa without lesion, mass or 
ulcerations.  Accordingly, a greater than 10 percent rating for 
residual dysphonia under Code 6516 is not warranted.  38 C.F.R. § 
4.97, Diagnostic Code 6516 (2010).

Lastly, while recent VA outpatient records in 2009 reflect a 
diagnosis of GERD, the evidence does not indicate in any way that 
this diagnosis is a residual of the Veteran's non-Hodgkin's 
lymphoma.  Rather, the evidence is to the contrary by the fact 
that GERD did not become manifest until approximately 15 years 
after the Veteran was diagnosed as having non-Hodgkin's lymphoma, 
and the fact that the Veteran's non-Hodgkin's lymphoma has been 
in remission since 1998.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
Veteran's symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not warranted.

The evidence in this case is not in equipoise regarding a higher 
disability rating. Rather, the preponderance of the evidence 
supports the reduction to 10 percent. Consequently, the statutory 
provisions regarding resolution of reasonable doubt under 38 
U.S.C.A. § 5107(b) are not applicable and the claim must be 
denied.  See also Brown v. Brown, 5 Vet. App. 413, 420 (1993).

IV.  Major Depressive Disorder

Facts

VA outpatient records in January 2003 show that the Veteran 
presented for a mental health clinic consult where he reported 
that he became depressed in 1994 when he was diagnosed as having 
cancer.  He said he was reluctant to take medication for this 
while on chemotherapy and instead used herbs and received 
psychotherapy.  He reportedly saw a psychiatrist for about two 
and a half years and that the depression went away.  He added 
that the cancer was in remission, but he was fearful it will 
return.  On examination the Veteran was neatly dressed and 
groomed with good cooperation.  There was no psychomotor 
retardation/agitation and his speech was spontaneous and normal 
in tone and rate.  The Veteran was alert and oriented times 
three.  His mood was depressed and his affect was constricted.  
His thought process was organized and goal directed.  He had no 
delusions or suicidal/homicidal ideation.  His insight and 
judgment were normal.  He was diagnosed as having major 
depression and assigned a global assessment of functioning score 
(GAF) of 50.

At a hearing before a Decision Review Officer in February 2003, 
the Veteran testified that he went into a state of depression 
after being diagnosed as having cancer in 1994 and was receiving 
psychiatric treatment with VA every six weeks.

During a VA individual psychotherapy session in March 2003, the 
Veteran reported some improvement in his depression, reporting 
that he did not burst into tears as easily, but still had periods 
where he did so.  He said he had to take medication, 150 
milligrams Trazdome, at bedtime to get to sleep, but woke up 
after approximately five hours and was unable to get back to 
sleep  His feelings of sadness were noted to have decreased, but 
were still present.  His energy level remained low.  His 
concentration was fair and his appetite had been low since 
getting cancer.  His anxiety was high, but decreased somewhat.  
He was still irritable, but not as much as previously.  
Examination findings were similar to the findings of the January 
2003 psychiatric consult.  He was diagnosed as having major 
depression and assigned a GAF score of 55.

At a VA psychiatric examination in April 2003, the Veteran's most 
recent episodes of depression were noted to be triggered by a 
combination of the Veteran's ongoing fears of a recurrence of 
lymphoma as well as stress and fear related to VA's proposed 
reduction of his compensation benefits.  The Veteran reported 
that over the last couple of years, he had encountered multiple 
significant stressors involving his work and finances which had 
resulted in intensifying his psychiatric symptoms and had 
prompted him to again seek formal treatment.  The stressors 
appeared to have intensified his overall anxiety and fears of 
recurrence of his lymphoma.  He said over the past couple of 
years he has developed a compulsive habit of checking his body 
for signs of lumps or changes.  He also reported severe 
impairment of both sleep latency and maintenance.  He said that a 
recent adjustment to his medication has improved his sleep.  He 
was also noted to continue experiencing a very low mood and 
reported that crying spells had decreased somewhat and he had had 
relatively few in the past month.  He also reported being 
chronically low in energy over the past several months to a year, 
with a profound loss of interest in most activities.  He also 
reported having experienced strong suicidal ideation and impulses 
during initial phases of each depressive episode, but said he had 
not experienced any recently or at present.  He said he was 
currently self-employed as a "transportation broker" and had 
been self employed for 17 years.  He reported problems on the job 
as including poor concentration, anergia, lack of 
motivation/drive, intense anxiety and lack of confidence.  He 
said he had been married to his second wife for 11 years and 
described it as a strong marriage.  He also said he and his wife 
adopted a son a couple of years ago and he finds his son to be 
the highlight of his life.  He reported having a couple of social 
relationships and said that he maintains contact with both 
immediate and extended family and reported receiving good support 
from these relationships.  

On examination the Veteran was alert and oriented in all spheres.  
His appearance was clean, adequately dressed and groomed.  His 
speech was coherent and normal in rate, rhythm and was very 
hoarse.  He displayed good eye contact and demonstrated 
appropriate interpersonal interaction.  He had no abnormal 
movements or mannerisms.  His thought process was essentially 
logical and goal directed.  There were no overt signs of 
psychosis, delusions, or hallucinations.  There was no suicidal 
or homicidal ideation.  His mood was reported as "good" that 
day which he said was better than normal and due to a good 
night's sleep.  He reported having a moderately depressed mood on 
average the previous month.  His affect was congruent with mood 
and was pleasant.  His appetite was stable and his sleep was 
marked by chronic impairment as described.  Cognitive functions 
were notable for impairments in concentration, sustained 
attention and task tracking consistent with both high levels of 
anxiety as well as significant levels of depression.  Insight and 
judgment were good.  The Veteran was diagnosed as having major 
depressive disorder, recurrent, and assigned a GAF of 45.  The 
examiner noted that the GAF was a reflection of both current 
symptoms severity as well as the marginal levels of impairment in 
social and family functioning, but a rather serious impairment in 
occupational functioning at that time.

In January 2004, the RO granted service connection for major 
depressive disorder and assigned a 70 percent rating effective 
February 10, 2003.

A VA outpatient record in September 2004 notes that the Veteran's 
symptoms included mild feelings of sadness, anhedonia, lack of 
motivation, social isolation, extreme self consciousness about 
his hoarse voice, decreased self esteem, sleep difficulty without 
medication, extreme anxiety and feeling tense and keyed up all 
the time.  The Veteran was noted to obsess about a recurrence of 
his Lymphoma and constantly checked himself for enlarged lymph 
nodes.  He was noted as being irritable and had low frustration 
tolerance.  He was also noted to explode verbally at times, 
startle easily and be hypervigilant.  On examination he was 
pleasant and cooperative.  He was also neatly dressed with good 
grooming and hygiene.  He was alert and fully oriented with an 
anxious mood, but not overtly depressed.  He was not delusional, 
hallucinating, or agitated and was not suicidal.  His memory was 
intact and his insight and judgment were good.  He was diagnosed 
as having major depression, recurrent, moderate, and PTSD.  He 
was assigned a GAF score of 48.  The examiner opined that at the 
present time it did not appear that the Veteran was capable of 
gainful employment due to his diagnosis of major depression and 
PTSD.  He remarked that there was also some social impairment and 
that the Veteran's prognosis was guarded.  

At a VA psychiatric examination in September 2005, the Veteran 
reported that he had severe depression, lack of energy and no 
interest.  He added that he could not concentrate and could not 
read a book.  He described himself as socially withdrawn and said 
he didn't go to malls.   He said he was very satisfied with his 
marriage of 13 years to his second wife and believed that his 
wife was satisfied as well.  He also reported having an adopted 5 
year old son.  His wife was noted to work full time as a 
transportation broker which said he had at one time had done with 
her.  He said he does all the family shopping and goes to 
restaurants on occasion for an early dinner.  He said he avoided 
crowds and did not go to movies.  He denied having any hobbies or 
interests or friends.  He said his mood had improved considerably 
since taking Venlafaxine.  He reported that his crying spells had 
stopped.  He said he believed he was in good health, but worried 
constantly about a recurrence of cancer.  

On examination the Veteran was appropriately and neatly dressed 
and groomed.  He was alert and oriented in all spheres.  He was 
pleasant, cooperative and had good eye contact.  His speech was 
organized and goal directed and or normal rate and volume.  He 
had no abnormal movements or behavior.  His affect was 
constricted with brief weeping.  There was no evidence of overt 
or reported signs of psychosis, delusions, hallucinations or 
thought disorder.  His cognitive functions appeared intact.  He 
was given an impression of PTSD and major depressive disorder, 
recurrent.  He was assigned a GAF score of 55.  

A private psychological examination report in April 2006 notes 
that the Veteran endorsed significant symptoms of depression 
since 2003 and significant symptoms of PTSD.  Mental status 
findings were essentially unremarkable and show that the Veteran 
was appropriately groomed, alert and oriented, with a normal 
affect and clear and dysphoric mood.  Thought processes were 
clear and goal directed and thought content was focused on the 
Veteran's PTSD symptoms and Vietnam.  Expressive speech was clear 
and coherent, but significant for a hoarse voice.  Insight and 
judgment were intact.  The Veteran as given a diagnostic 
impression of dysthymic disorder, major depressive disorder, 
single episode, moderate, and PTSD.  He was assigned a GAF score 
of 60.  The examiner opined that the Veteran's anxiety and 
depression negatively impacted his ability to cope with stress 
and sustain employment.  

On file is a SSA determination dated in April 2006 finding that 
the Veteran was entitled to disability benefits effective in July 
2004 due to a primary diagnosis of affective/mood disorder and a 
secondary diagnosis of anxiety-related disorder.

VA outpatient records from 2004 to 2009 show that the Veteran was 
being followed in the mental health clinic for depression and 
PTSD.  His assigned GAF scores ranged from 50 to 60.  

The Veteran reported at a July 2009 VA psychiatric examination 
that he had a depressed mood more days than not, but that the 
severity of his depression was not as bad as it once was since 
starting medication.  He also said that his crying spells have 
been reduced by medication and that he did not have these spells 
if he took his medication, but does become weepy without 
medication.  Findings show that he was clear and casually 
dressed.  He had persistent mannerisms and repetitive acts.  His 
speech was hoarse and quiet.  He was cooperative and his affect 
was normal.  His mood was described as fair.  He was oriented to 
time, place and person, and his thought process was unremarkable.  
He had no delusions or hallucinations.  The Veteran did not have 
obsessive/ritualistic behavior, panic attacks, homicidal thoughts 
or suicidal thoughts.  He had fair impulse control.  He reported 
that he had a lot of anger that was out of proportion to 
triggering event, most of the time he walks away from the 
triggering event but at times he has become verbally and 
physically aggressive.  He said that this has improved with 
medication.  He was noted to have slight to no impairment with 
activities of daily living such as household chores shopping, 
bathing, and grooming and moderate impairment with "other 
recreational activities."  The examiner relayed the Veteran's 
report that at that point he did not feel he could handle the 
stress and pressure of work and struggled to get this household 
chores done, often procrastinating on this.  He also relayed the 
Veteran's report that he was essentially withdrawn with the 
exception of interaction with family.  He was diagnosed as having 
major depressive disorder, recurrent, severe without psychotic 
features and PTSD, chronic.  He was assigned as GAF score of 54.  

In summary, the VA examiner said that the Veteran did not have 
total occupational and social impairment due to mental disorder 
signs and symptoms.  He did opine that the mental disorder signs 
and symptoms resulted in deficiencies in areas such as judgment, 
thinking (diminished concentration), family relations (a pattern 
of strained marital relationships), work (social withdrawal, 
diminished attention and concentration, and diminished energy), 
and mood (depression, guilty, irritability).  

An August 2009 VA outpatient note from the mental health clinic 
shows that the Veteran presented on time for a 20-30 minute 
therapy and medication management appointment.  He reported that 
he was doing "Ok".  He said his energy level was "about the 
same" and he continued to walk for exercise.  He said he and his 
wife continued to see a psychologist for marital counseling which 
had been helpful.  On examination the Veteran was well groomed 
with good eye contact and no psychomotor changes.  His speech was 
hoarse with normal volume.  His mood was "fair" and he appeared 
mostly euthymic.  His affect remained reactive.  There was no 
evidence of formal thought disorder.  He denied suicidal or 
homicidal ideation.  There was no overt paranoia and he denied 
auditory and visual hallucinations.  He remained alert and 
oriented to person, place and time.  Insight and judgment 
remained adequate.  He was diagnosed as having major depression, 
recurrent, partial remission, and PTSD, chronic.  He was assigned 
a GAF score of 55.  

Pertinent Law and Discussion

Under the pertinent criteria (set forth at 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434 (2010)), a 70 percent rating is 
assigned when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of mental 
health-illness.  See American Psychiatric Associations Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  
According to the DSM-IV, a GAF score between 41 and 50 is 
reflective of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment of social, occupational, or school functioning (no 
friends, unable to keep a job); a GAF between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or coworkers).  A GAF between 
61 and 70 is indicative of some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.

The Board finds that the Veteran's major depressive episode 
symptoms do not more closely approximate the listed deficiencies 
and symptoms for a rating in excess of 70 percent under the 
pertinent rating criteria at any time during the duration of this 
appeal period.  In this regard, the Veteran's predominant 
symptoms during the appeal period have included a depressed and 
irritable mood, tearfulness, sleep difficulty, social withdrawal, 
and concentration problems.

While the Board fully acknowledges that the Veteran is impaired 
both socially and occupationally due to his major depressive 
disorder, his actual symptoms as described herein do not meet the 
criteria for a 100 percent rating.  That is, the evidence does 
not show that the Veteran has any of the symptoms listed under 
the criteria for a 100 percent rating for total occupational and 
social impairment.  Specifically, the evidence consistently shows 
that he does not have gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior or persistent danger of hurting self or 
others.  Moreover, there is no indication of his being 
intermittently unable to perform activities of daily living 
(including maintaining personal hygiene), or disoriented to time 
or place.  Thus, it cannot be said that the evidence more closely 
approximates the criteria for a 100 percent rating.  This is 
particularly so when considering that the most recent VA 
psychiatric examiner in July 2009 specifically stated that the 
Veteran did not have total occupational and social impairment due 
to mental disorder signs and symptoms.  Rather, he opined that 
the Veteran's mental disorder signs and symptoms resulted in 
deficiencies in areas such as judgment, thinking (diminished 
concentration), family relations (a pattern of strained marital 
relationships), work (social withdrawal, diminished attention and 
concentration, and diminished energy), and mood (depression, 
guilty, irritability).  Moreover, his GAF scores, which vary from 
45 to 60, reflect serious to moderate symptoms.  With respect to 
social impairment, though the Veteran has been noted to be 
socially withdrawn, he does interact with and maintain 
relationships with his family, to include his wife of many years 
and adopted son, and thus is not shown to manifest total social 
impairment.

In short, the Board finds that the Veteran's overall disability 
picture is most consistent with the criteria for a 70 percent 
evaluation rather than a 100 percent evaluation.  In denying an 
initial evaluation greater than 70 percent for the Veteran's 
major depressive disorder, the Board has considered the concept 
of "staged" ratings pursuant to Fenderson, supra, but a review of 
the record shows no distinctive periods for which the required 
schedular criteria were met for a higher rating for this 
disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim, and it must 
be denied.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b).

V.  TDIU

As noted in the introduction above, in a recent precedent 
decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held 
that a claim for a TDIU is part and parcel of an increased-rating 
claim when the issue of unemployability is raised by the record.  
In  this regard, at a VA psychiatric examination in July 2009, 
the examiner relayed the Veteran's report that at that point he 
didn't feel he could handle the stress and pressure of work.  His 
representative also raised the issue in written argument in 
October 2007.  Therefore, pursuant to Rice, the Board has 
jurisdiction over the TDIU claim since the issue of 
unemployability is raised by the record.  Moreover, the RO did 
consider this aspect of the claim in the January 2004 rating 
decision, but found that the Veteran did not meet the 
requirements of 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "  Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service- 
connected disability if the service-connected disability is rated 
at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service- 
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran is in receipt of a 70 percent evaluation for major 
depressive disorder.  He is also service-connected for non-
Hodgkin's lymphoma, rated 10 percent disabling.  He accordingly 
meets the schedular criteria for a TDIU, and the Board's 
consideration thus turns to whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.

As noted in the facts above, records from the Social Security 
Administration show that the Veteran was awarded disability 
benefits effective July 1, 2004, due to a primary diagnosis of 
affective/mood disorder, and a secondary diagnosis of anxiety 
related disorder.  Records show that the Veteran has 12 years of 
education and worked as a self employed transportation broker for 
17 years full time, and part time until 2003.  The Veteran 
reported at a VA psychiatric examination in April 2003 that he 
had problems on the job that included poor concentration, 
anergia, lack of motivation/drive, intense anxiety and lack of 
confidence.  The April 2003 VA examiner assigned the Veteran a 
GAF score of 45 and said that this score reflected, in part, a 
rather serious impairment in the Veteran's occupational 
functioning at that time.  There is also the opinion of a VA 
examiner in September 2004 who stated that it did not appear at 
that time that the Veteran was capable of gainful employment due 
to his diagnosis of major depression and PTSD.  In addition, a 
private psychologist opined in April 2006 that the Veteran's 
anxiety and depression negatively impacted his ability to cope 
with stress and sustain employment.    

Based on the foregoing, and in the absence of any evidence 
showing that the Veteran is capable of maintaining and sustaining 
employment, the Board finds that the Veteran's service-connected 
major depressive disorder renders him unemployable.  Accordingly, 
the criteria for a TDIU are met from February 10, 2003.


ORDER

The rating reduction for non-Hodgkin's lymphoma from 100 to 10 
percent was proper; a higher rating is not warranted; the appeal 
of this issue is denied.

A rating in excess of 70 percent for depression, secondary to 
service-connected non-Hodgkin's lymphoma, is denied.

Entitlement to a TDIU is granted effective February 10, 2003, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


